Exhibit 10.1

AMENDMENT NO. 2 TO AMENDED AND RESTATED AGREEMENT

THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED AGREEMENT (this “Amendment”) is
entered into this 28th day of January, 2016, by and between IPT BTC I GP LLC, a
Delaware limited liability company (the “General Partner”) and Industrial
Property Advisors LLC, a Delaware limited liability company (the “Advisor”). The
General Partner is an indirect subsidiary of Industrial Property Trust Inc., a
Maryland corporation (“IPT”).

RECITALS:

A. The General Partner and the Advisor are parties to that certain Amended and
Restated Agreement, effective as of February 12, 2015, as amended by Amendment
No. 1 to Amended and Restated Agreement, dated November 25, 2015 (collectively,
the “Agreement”). Any term with its initial letter capitalized and not otherwise
defined herein shall have the meaning set forth in the Agreement.

B. Pursuant to Exhibit J to the Partnership Agreement, the General Partner is
entitled to receive a promote in the form of Carried Interest Distributions, in
the event certain return thresholds are achieved (the “GP Promote”). Pursuant to
the Agreement, the General Partner has agreed to share with the Advisor a
portion of the GP Promote received by the General Partner from the Partnership
equal to forty percent (40%) of the percentage interest of the Partnership held
by partners other than IPT affiliates. The General Partner and the Advisor
desire to amend the Agreement to increase the portion of the GP Promote that the
General Partner will share with the Advisor to sixty percent (60%) of the
percentage interest of the Partnership held by partners other than IPT
affiliates.

NOW THEREFORE, the General Partner and the Advisor hereby agree to amend the
Agreement as follows:

1. Paragraph E in the Recitals section of the Agreement is hereby replaced in
its entirety with:

E. Pursuant to Exhibit J to the Partnership Agreement, the General Partner is
entitled to receive a promote in the form of Carried Interest Distributions, in
the event certain return thresholds are achieved (the “GP Promote”). The General
Partner desires to share with the Advisor a portion of the GP Promote received
by the General Partner from the Partnership equal to sixty percent (60%) of the
percentage interest of the Partnership held by partners other than IPT
affiliates (the “Shared Portion”). The General Partner shall retain the
remaining portion of the GP Promote, which retained amount shall be
distributable to IPT through its wholly-owned subsidiaries.

The General Partner and the Advisor acknowledge and agree that except as set
forth herein, all other terms of the Agreement are reaffirmed and remain in full
force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

IPT BTC I GP LLC     By:   IPT Real Estate Holdco LLC, a Delaware limited
liability company, its sole member

  By:   Industrial Property Operating Partnership LP, a Delaware limited
partnership, its sole member

    By:   Industrial Property Trust Inc., a Maryland corporation, its general
partner

By:  

/s/ Dwight L. Merriman

  Dwight L. Merriman   Chief Executive Officer

Industrial Property Advisors LLC         By:   Industrial Property Advisors
Group LLC, a Delaware limited liability company, its sole member

By:  

/s/ Evan H. Zucker

  Evan H. Zucker   Manager

 

2